Case 3:19-cv-12275-RHC-EAS ECF No. 43, PageID.1061 Filed 01/22/21 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

JENNIFER KONCZAL,

       Plaintiff,

v.                                                       Case No. 19-12275

ZIM TIM, LLC,

     Defendant.
__________________________________/

     OPINION AND ORDER TERMINATING AS MOOT PLAINTIFF’S MOTION TO
      EXCLUDE AN AFTER-ACQUIRED EVIDENCE DEFENSE AND DENYING
             PLAINTIFF’S MOTION TO EXCLUDE WORK HISTORY

       Plaintiff Jennifer Konczal initiated this action against Defendant Zim Tim, L.L.C.,

for sex discrimination under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, et seq.,

and the Michigan Elliott-Larsen Civil Rights Act, Mich. Comp. Laws § 37.2101, et seq.

Defendant is the owner and operator of a Tim Hortons restaurant in Southgate,

Michigan. (ECF No. 1, PageID.2, ¶ 2; ECF No. 5, PageID.16, ¶ 2.) Plaintiff alleges

Defendant terminated her employment as a restaurant crew member due to her

pregnancy. (ECF No. 1, PageID.3-4, ¶¶ 13-15.)

       After discovery concluded, Plaintiff filed two motions in limine. (ECF Nos. 26, 28.)

Plaintiff asks that the court preclude Defendant from presenting an after-acquired-

evidence defense at trial. (ECF No. 26.) She also asks the court to bar introduction of

evidence concerning her work history. (ECF No. 28.) The court has reviewed the record

and does not find a hearing to be necessary. E.D. Mich. LR 7.1(f)(2). For the reasons

provided below, the court will terminate as moot Plaintiff’s motion to bar an after-
Case 3:19-cv-12275-RHC-EAS ECF No. 43, PageID.1062 Filed 01/22/21 Page 2 of 10




acquired-evidence defense. Plaintiff’s motion to exclude evidence of her work history

will be denied.

                                      I. STANDARD

       The court may, before trial, determine the admissibility of evidence through a

motion in limine. “A motion in limine is a request for guidance by the court regarding an

evidentiary question.” United States v. Luce, 713 F.2d 1236, 1239 (6th Cir. 1983). It is a

procedural vehicle “to narrow the evidentiary issues for trial and to eliminate

unnecessary trial interruptions.” Louzon v. Ford Motor Co., 718 F.3d 556, 561 (6th Cir.

2013). “[A] preliminary ruling allows the parties to consider the court's ruling in

formulating their trial strategy.” United States v. Yannott, 42 F.3d 999, 1007 (6th Cir.

1994). The court has “[b]road discretion . . . in determinations of admissibility based on

considerations of relevance and prejudice, and those decisions will not be lightly

overruled.” United States v. Dixon, 413 F.3d 540, 544 (6th Cir. 2005) (quoting Romstadt

v. Allstate Ins., 59 F.3d 608, 615 (6th Cir. 1995)).

       “Relevancy is the threshold determination in any decision regarding the

admissibility of evidence; if evidence is not relevant, it is not admissible.” Koloda v.

General Motors Parts Div., 716 F.2d 373, 375 (6th Cir. 1983). “The standard for

relevancy is ‘extremely liberal’ under the Federal Rules of Evidence.” Dortch v. Fowler,

588 F.3d 396, 400 (6th Cir. 2009) (quoting United States v. Wittington, 455 F.3d 736,

738 (6th Cir. 2006)). Under Federal Rule of Evidence 401, “[e]vidence is relevant if . . . it

has any tendency to make a fact more or less probable than it would be without the

evidence . . . [and] the fact is of consequence in determining the action.”




                                              2
Case 3:19-cv-12275-RHC-EAS ECF No. 43, PageID.1063 Filed 01/22/21 Page 3 of 10




       Not all relevant evidence is admissible. Under Federal Rule of Evidence 403,

“[t]he court may exclude relevant evidence if its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” The court has “very broad discretion in making this

determination.” United States v. LaVictor, 848 F.3d 428, 444 (6th Cir. 2017) (quoting

United States v. Semrau, 693 F.3d 510, 523 (6th Cir. 2012)).

                                      II. DISCUSSION

                          A. After-Acquired-Evidence Defense

       Plaintiff’s first motion requests that the court bar Defendant from presenting an

after-acquired-evidence defense. (ECF No. 26.) Under the after-acquired-evidence rule,

“[w]here an employer can show it would have been entitled to terminate the employee

for severe wrongdoing, if it had known of the employee's wrongdoing at the time, the

employee's remedies for discrimination are limited.” Thurman v. Yellow Freight Sys.,

Inc., 90 F.3d 1160, 1168 (6th Cir. 1996) (citing McKennon v. Nashville Banner Publ’g

Co., 513 U.S. 352, 362-63 (1995)).

       Plaintiff observes that Defendant did not include an after-acquired-evidence

doctrine as an affirmative defense, thus waiving (forfeiting) the defense. (ECF No. 26,

PageID.235-236.) Plaintiff argues, likely beyond the natural boundaries of the defense,

that “defendant should be precluded from making any arguments at trial regarding after-

acquired evidence.” (Id. (emphasis added).) Defendant does not disagree that it has

“not sought . . . to assert the . . . defense,” and “does not seek to use Plaintiff’s




                                               3
Case 3:19-cv-12275-RHC-EAS ECF No. 43, PageID.1064 Filed 01/22/21 Page 4 of 10




educational and employment history as after-acquired evidence to justify her

termination.” (ECF No. 36, PageID.781.)

       Inasmuch as the parties do not dispute that the after-acquired-evidence

affirmative defense, as such, will not be asserted by Defendant at trial, (ECF No. 26,

PageID.236; ECF No. 36, PageID.781), the court will terminate as moot Plaintiff’s

motion in limine. It remains to be known whether all conceivable arguments merely

“regarding” (as Plaintiff phrases it) the substance of evidence Defendant acquired post-

termination are excluded by virtue of Defendant’s agreement specifically addressing the

affirmative defense.

       The court comments here on the parties’ obligation to attempt in good faith to

resolve disputes before seeking court intervention. Plaintiff asserts in her motion that

she sought concurrence from Defendant pursuant to Local Rule 7.1(a), which is

designed to prevent motion practice on issues where the parties are in agreement. See

E.D. Mich. LR 7.1(a). (ECF No. 26, PageID.224.) The court is perplexed to imagine how

concurrence could have been effectively sought (here, by email) but not obtained in

view of Defendant’s bland agreement in response. This could be due to a failure by the

moving party to adequately explain the nature of the request, or, alternatively, a failure

by the non-movant to reasonably consider the opposing party’s request for concurrence.

It also could be related to the timing of the intended communication: e.g., a request for

concurrence sent in the morning and the pre-written motion filed in the afternoon. The

letter of the Rule is honored while the intent is ill-served.




                                               4
Case 3:19-cv-12275-RHC-EAS ECF No. 43, PageID.1065 Filed 01/22/21 Page 5 of 10




       In any event, motions that are not contested are irksome, constitute a waste of

the court’s time, and impose unnecessary legal costs on clients. These things should be

avoided.

                        B. Evidence of Plaintiff’s Work History

       Plaintiff argues secondly that the admission of her work history is improper for

several reasons. She argues that Defendants cannot use the work history as character

evidence or other-acts evidence. (ECF No. 28, PageID.387-90.) Federal Rule of

Evidence 404 provides that “[e]vidence of a person's character or character trait is not

admissible to prove that on a particular occasion the person acted in accordance with

the character or trait.” Fed. R. Evid. 404(a)(1). Rule 404 also prohibits “[e]vidence of any

other crime, wrong, or act . . . to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.” Fed. R. Evid.

404(b)(1). Plaintiff also claims her work history cannot be used to attack her character

for truthfulness. (ECF No. 28, PageID.390-91.) Federal Rule of Evidence 608 prohibits

use of extrinsic evidence “to prove specific instances of a witness's conduct in order to

attack or support the witness's character for truthfulness.” Fed. R. Evid. 608(b). Finally,

Plaintiff argues her work history does not qualify as evidence of habit. (ECF No. 28,

PageID.392.) Under Federal Rule of Evidence 406, “[e]vidence of a person's habit . . .

may be admitted to prove that on a particular occasion the person or organization acted

in accordance with the habit or routine practice.” Fed. R. Evid. 406.




                                             5
Case 3:19-cv-12275-RHC-EAS ECF No. 43, PageID.1066 Filed 01/22/21 Page 6 of 10




       Defendant again agrees, and does not contest any of these points, 1 instead

contending that Plaintiff’s work history is relevant to damages. (ECF No. 36,

PageID.782.) Plaintiff seeks to recover “loss of wages, loss of benefits, back pay, front

pay, loss of employability, any medical expenses incurred, and all other economic

damages available at law.” (ECF No. 1, PageID.5, 6-7.) By asserting a “loss of

employability,” Plaintiff requests damages for difficulties in obtaining employment at the

same quality and pay as her job with Defendant. See Palmer v. Schutte, Case No. 14-

14820, 2016 WL 5477260, at *6 (E.D. Mich. Sep. 29, 2016) (Hood, J.) (quoting

Sampson v. Murray, 415 U.S. 61, 95 (1974) (Douglas, J., dissenting)) (“Employability is

the greatest asset most people have . . . dismissal may be a badge that bars the

employee from other employment.”). (Id.) Plaintiff’s work history includes her holding

five different jobs in a thirteen-month period before working for Defendant, and Plaintiff

repeatedly quitting her jobs after experiencing transportation issues. (ECF No. 36,

PageID.779; ECF No. 36-1, PageID.790-801.) This information would be relevant in

determining how employable Plaintiff was and the extent to which her termination from

Defendant’s employ prevented her from obtaining another job. Fed. R. of Evid. 401.

Evidence that she held multiple jobs, and left jobs soon after beginning them due to

logistical issues, could make it less likely that employers would hire her, regardless of

her termination by Defendant.

       Plaintiff also seeks damages for front pay. “Front pay is money awarded for lost

compensation during the period between judgment and reinstatement or in lieu of




1     This again suggests a breakdown of communication and the parties’ failure to
comply with the text, and spirit, of Local Rule 7.1(a).
                                             6
Case 3:19-cv-12275-RHC-EAS ECF No. 43, PageID.1067 Filed 01/22/21 Page 7 of 10




reinstatement.” Szeinbach v. Ohio State Univ., 820 F.3d 814, 820 (6th Cir. 2016)

(quoting Pollard v. E.I. du Pont de Nemours & Co., 532 U.S. 843, 846 (2001)). The court

has discretion to permit an award of front pay “when reinstatement is inappropriate or

infeasible.” Cox v. Shelby State Cmty. Coll., 194 F. App’x 267, 275 (6th Cir. 2006)

(quoting Suggs v. ServiceMaster Educ. Food Mgmt., 72 F.3d 1228, 1234 (6th Cir.

1996)). Front pay is limited by the “availability of alternative employment opportunities

and the employee's work and life expectancy.” Suggs, 72 F.3d at 1235 (citing Roush v.

KFC Nat’l Mgmt. Co., 10 F.3d 392, 399-400 (6th Cir. 1993); accord Arban v. West Pub.

Co., 345 F.3d 390, 406 (6th Cir. 2003) (“Several factors must be considered when

determining the propriety of an award of front pay, including . . . the employee’s work

and life expectancy.”). Plaintiff’s work history is relevant in determining how long she

would have stayed with Defendant as an employee and the value of continued

employment with Defendant. Fed. R. of Evid. 401; see Madden v. Chattanooga City

Wide Serv. Dept., 549 F.3d 666, 679 (6th Cir. 2008) (affirming an award of front pay

calculated “based [in part] on [the plaintiff’s] work history and personal characteristics”).

       Finally, Defendant can use Plaintiff’s work history to impeach Plaintiff if she

testifies. In a deposition, Plaintiff described in detail her employment with prior

employers. (See ECF No. 36-1, PageID.790-801.) If Plaintiff testifies at trial as to her

work history, and her statement contradicts her prior testimony, Defendant can impeach

Plaintiff with her prior inconsistent statement. “A basic rule of evidence provides that

prior inconsistent statements may be used to impeach the credibility of a witness.”

United States v. Hale, 422 U.S. 171, 176 (1975); see also Fed. R. Evid. 613 (setting

rules for impeachment using prior inconsistent statements).



                                              7
Case 3:19-cv-12275-RHC-EAS ECF No. 43, PageID.1068 Filed 01/22/21 Page 8 of 10




       Upon reading the response and Defendant’s arguments in favor of admission,

Plaintiff contends in her reply that she is “agreeable to withdrawing” her claim for loss of

future employability. (ECF No. 39, PageID.1040.) The court is disinclined to accept new

arguments or issues in Plaintiff’s reply brief, to which Defendant had no opportunity to

respond. See Key v. Shelby Co., 551 Fed. App’x 262, 265 (6th Cir. 2014) (quoting Seay

v. Tenn. Valley Auth., 339 F.3d 454, 481 (6th Cir. 2003)) (“[W]hen new submissions

and/or arguments are included in a reply brief . . . a nonmovant’s ability to respond . . .

has been vitiated.”). Plaintiff has filed no stipulation limiting her recoverable damages,

nor filed a motion to amend her complaint, which explicitly includes “loss of

employability.” (ECF No. 1, PageID.5, 6-7.) While her potential willingness to drop the

loss of employability claim could provide a starting point for negotiations with Defendant,

it does not justify granting the motion in limine.

       Plaintiff argues that, even if evidence of her work history is admissible, it should

be excluded pursuant to the balancing test of Federal Rule of Evidence 403. (ECF No.

28, PageID.392-94.) The default rule in the Federal Rules of Evidence is that relevant

information is admissible. See Fed. R. Evid. 401. The court may bar introduction of

evidence under Rule 403 only where “probative value is substantially outweighed” by

other considerations, such as unfair prejudice. Fed. R. Evid. 403 (emphasis added); see

United States v. Asher, 910 F.3d 854, 860 (6th Cir. 2018) (“The [Rule 403] test is

strongly weighed toward admission.”). Evidence of Plaintiff’s work history can serve an

important role in the calculation of damages; it has direct probative value. There is little

risk the evidence could unfairly prejudice Plaintiff. A history of holding several jobs in a

short time period could be viewed as a negative trait, irrespective of the calculation of



                                              8
Case 3:19-cv-12275-RHC-EAS ECF No. 43, PageID.1069 Filed 01/22/21 Page 9 of 10




damages. However, Plaintiff has explained in testimony that she was a single mother,

and her obligations to her children prevented her from working at least some of the jobs.

(See ECF No. 36-1, PageID.790-98.) That fact, if true, could elicit sympathy rather than

disapproval.

       Plaintiff also argues that introduction of her work history may require that she

present evidence of her own to clarify her prior employment. (ECF No. 28, PageID.393-

94.) She argues this may waste trial time. (Id.) The court disagrees. Work history is

relevant to Plaintiff’s damages, and additional evidence introduced to reveal a more

complete and accurate record is in the interest of justice.

       In all, the potential for unfair prejudice to Plaintiff does not “substantially”

outweigh her work history’s probative value, which may play a useful role in calculation

of damages. Fed. R. Evid. 403. The court will not exclude the evidence under Rule 403.

See LaVictor, 848 F.3d at 444. The evidence may be heard subject to a limiting

instruction, which will limit the use of the evidence as to damages and, potentially, for

impeachment purposes. The court remains open to counsels’ suggestions in that field.

                                      III. CONCLUSION

       The parties agree that Defendant will not present an after-acquired-evidence

defense. Further, evidence of Plaintiff’s work history is relevant to, at least, the issue of

damages and is admissible. Accordingly,

       IT IS ORDERED that Plaintiff’s “Motion in Limine to Exclude Evidence of and

Argument Regarding After-Acquired Evidence” (ECF No. 26) is TERMINATED AS

MOOT.




                                               9
Case 3:19-cv-12275-RHC-EAS ECF No. 43, PageID.1070 Filed 01/22/21 Page 10 of 10




         IT IS FURTHER ORDERED that Plaintiff’s “Motion in Limine to Exclude Evidence

 of and Argument Regarding Plaintiff’s Prior Work History” (ECF No. 28) is DENIED. The

 evidence will be admissible as to damages.

                                                            s/Robert H. Cleland              /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
 Dated: January 22, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, January 22, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                   /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-12275.KONCZAL.MotionsinLimine.RMK.RHC.2.docx




                                                      10
